                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                              NO. 5:18-CR-300-1BO



   UNITED STATES OF AMERICA
                                                              UNOPPOSED
       v.                                                 MOTION TO CONTINUE
                                                            ARRAIGNMENT
   ELVIS DAVID FULLERTON



       NOW COMES the defendant, through counsel, without objection from Assistant

United States Attorney Sebastian Kielmanovich, and moves to continue the defendant’s

arraignment, currently scheduled for April 15, 2019, to the Court’s May term.

       In support of this motion, defense counsel respectfully informs the Court that she

is scheduled to be on leave the week of April 15, 2019, with plans to be out of the country

with her family. It is not anticipated that this case will be for guilty plea. This continuance

is in the best interests of both the Government and the Defendant.

       Respectfully requested this 10th day of April, 2019.

                                    G. ALAN DuBOIS
                                    Federal Public Defender

                                    /s/ Sherri Royall Alspaugh
                                    SHERRI ROYALL ALSPAUGH
                                    First Assistant Federal Public Defender
                                    Attorney for Defendant
                                    Office of the Federal Public Defender
                                    150 Fayetteville Street, Suite 450
                                    Raleigh, North Carolina 27601
                                    Telephone: 919-856-4236
                                    Fax: 919-856-4477
                                    E-mail: Sherri_Alspaugh@fd.org
                                    N.C. State Bar No. 17581
                                    LR 57.1 Counsel Appointed

                                              1



            Case 5:18-cr-00300-BO Document 28 Filed 04/10/19 Page 1 of 2
                              CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that a copy of the foregoing was served upon:

SEBASTIAN KIELMANOVICH
Assistant United States Attorney
Suite 800, Federal Building
310 New Bern Avenue
Raleigh, NC 27601-1461

by electronically filing the foregoing with the Clerk of Court on April 10, 2019, using the
CM/ECF system which will send notification of such filing to the above.

       This the 10th day of April, 2019.


                                           /s/ Sherri Royall Alspaugh
                                           SHERRI ROYALL ALSPAUGH
                                           First Assistant Federal Public Defender
                                           Attorney for Defendant
                                           Office of the Federal Public Defender
                                           150 Fayetteville Street, Suite 450
                                           Raleigh, North Carolina 27601
                                           Telephone: 919-856-4236
                                           Fax: 919-856-4477
                                           E-mail: Sherri_Alspaugh@fd.org
                                           N.C. State Bar No. 17581
                                           LR 57.1 Counsel Appointed




                                              2



         Case 5:18-cr-00300-BO Document 28 Filed 04/10/19 Page 2 of 2
